Citation Nr: 0600748	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a congenital 
genitourinary obstruction.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1951 through July 
1953, including service in combat in Korea.  He was awarded 
the Combat Infantryman Badge and Purple Heart.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to service connection for 
a congenital genitourinary obstruction.  The veteran timely 
disagreed with that denial in March 2003.  After the RO 
issued a statement of the case (SOC) in August 2003, the 
veteran submitted a timely substantive appeal in September 
2003.


FINDING OF FACT

The medical evidence establishes that is unlikely that the 
veteran's active military service aggravated or accelerated 
the progress of a congenital obstruction of the neck of the 
urinary bladder. 


CONCLUSION OF LAW

The criteria for service connection for a congenital 
genitourinary obstruction, as aggravated in service, have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the circumstances of his service, 
including the trauma of combat, aggravated a pre-existing 
genitourinary obstruction.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  After the RO received the veteran's claim June 
2001, a letter was issued to the veteran in October 2001 
which advise the veteran that his service medical records did 
not show that he was treated for a urinary disorder.  The 
letter advised the veteran of the types of secondary evidence 
and sources that might be helpful in confirming that he 
incurred or aggravated the claimed disorder in service.  The 
letter advised the veteran that VA would obtain evidence in 
its possession or evidence held by any other federal agency, 
and advised the veteran of his responsibility to identify 
records pertinent to his claim.  The letter explained the 
criteria for service connection.  The record establishes that 
the veteran received and understood this evidence, as he 
thereafter submitted statements and private clinical opinions 
relevant to the criteria for service connection based on 
aggravation.

In August 2003, the RO issued a statement of the case (SOC) 
which included the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  In September 
2004, the RO issued a supplemental statement of the case 
(SSOC) which advised the veteran of the statutes, 
regulations, case precedent, and VA General Counsel opinions 
applicable to determinations of aggravation of a pre-existing 
disorder.  

The veteran was afforded VA examinations in May 2002 and in 
October 2004.  In addition, private and VA clinical records 
were associated with the claims file, and private medical 
statement were submitted by the veteran.

The veteran has not alleged that VA failed to notify him of 
the evidence required to support his claim or failed in its 
duty to assist him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The record reflects that the veteran was 
provided with specific information as to why his claim was 
denied, and that he was advised of the specific information 
lacking that might substantiate his claim.  The veteran has 
had an opportunity to review the evidence and comment on that 
evidence, and has been afforded appropriate due process as 
set forth in VA regulations.  

In particular, the veteran does not allege that he has any 
additional evidence in his possession that might be relevant 
to the claim, and the record clearly demonstrates that he has 
been informed that he should submit or identify any such 
evidence.  While there was no single notice which was 
sufficient to advise the veteran of all provisions of the 
VCAA and applicable regulations, the formal VCAA notice 
letters, together with the SOC and SSOC, certainly satisfied 
the VCAA notice requirements.

Accordingly, if there was any defect with respect to the 
content of a specific VCAA notice provided, that defect was 
harmless error.  Through the multiple notices provided to the 
appellant, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Mayfield, supra.

Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003, holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the VA General Counsel opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . .  ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Facts and analysis

Initially, the Board notes that, in VAOPGCPREC 82-90, VA's 
General Counsel discussed under what circumstances, if any, 
service connection could be granted for disorders of 
congenital or developmental origin.  The discussion noted 
that the term "defects," viewed in the context of 38 C.F.R. § 
3.303(c), would be definable as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature.  The discussion also noted that one influential 
Federal court, in drawing a distinction between "disease" and 
"defect," indicated that the former referred to a condition 
considered capable of improving or deteriorating, whereas the 
latter referred to a condition not considered capable of 
improving or deteriorating.  Durham v. United States, 214 
F.2d 862, 875 (D.C.Cir.1954); see also United States v. 
Shorter, 343 A.2d 569, 572 (D.C.1975).  In this case, the RO 
did not obtain a medical opinion as to whether the veteran's 
congenital urinary obstruction was a "defect" or a 
"disease" for purposes of 38 C.F.R. § 3.303 and the 
regulations governing veterans' benefits.  As it is more 
favorable to the veteran that his congenital urinary 
obstruction be considered a "disease" rather than a 
"defect," and, as the congenital obstruction did 
deteriorate over time, the Board will assume, for purposes of 
this decision, without so conceding, that the veteran's 
congenital disorder may be considered a "disease."

With his claim for service connection, the veteran submitted 
a November 2000 private medical statement from Richard L. 
Levine, M.D.  Dr. Levine stated that the veteran required 
prostatic valve surgery by VA in 1964 for a dilated bladder, 
dilated ureters, and dilated renal pelvises.  Dr. Levine 
opined that, if the veteran's congenital disorder had been 
known, he should not have been subjected to military duty.  
This statement is consistent with the veteran's statement 
that he had a congenital genitourinary disorder prior to 
service.  However, Dr. Levine's opinion that the 
genitourinary congenital disorder would have disqualified the 
veteran from service, if known, does not address the specific 
question at issue in this claim, in that Dr. Levine did not 
actually provide any opinion in this statement as to whether 
the veteran's military service aggravated or accelerated the 
natural progress of the genitourinary disorder present at the 
time of service induction.

The veteran's service medical records reflect that he was 
treated in service in April 1953 for complaints of frequent 
urination, 10 to 12 times per day, of small volume, worse 
when under tension.  At that time, the veteran provided a 
life-long history of frequent urination.  There were no 
abnormal findings other than a trace of sugar in one urine 
specimen.  There were no abnormal findings on physical 
examination.  However, repeat examination of the urine 
disclosed no sugar.  No diagnosis was assigned.  The 
conclusion was that the veteran's increased urinary frequency 
was the result of tension.  The veteran did not again seek 
treatment for a urinary complaint prior to his service 
discharge in July 1953.

The report of VA hospitalization in March 1963 through April 
1963 reflects that the veteran provided a history of 
increasing frequency of urination and difficulty urinating 
and occasional dysuria over the past one year.  He noted a 
past history of enuresis until age 10.  His prostate was 
enlarged.  His bladder was markedly distended.  The urethra 
was completely obstructed by the prostate.  In April 1963, a 
Y-V-plasty of the neck of the bladder and transurethral 
resection of the prostate (TURP) were performed.  The 
assigned diagnoses were vesicle neck obstruction (bladder), 
congenital, and benign prostatic hypertrophy.  

The 1963 clinical records are unfavorable to the veteran's 
claim, as the lapse of more than ten years following the 
veteran's urinary complaints in service until his first post-
service treatment for a genitourinary disorder establishes 
that, if the treatment in service in April 1963 represented 
an exacerbation of the veteran's disorder, that exacerbation 
was temporary.  Under VA regulations, a temporary 
exacerbation of symptoms is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Thus, this evidence is 
unfavorable to the veteran's claim.  Jensen, supra; Hunt, 
supra.  

Moreover, at the time of the 1963 treatment, the veteran 
provided a history of increased symptoms over the previous 
year.  He did not, at that time, indicate that his symptoms 
had increased in service or continuously and chronically 
beginning in service.  The veteran's statements at the time 
of his 1963 treatment are more credible and persuasive than 
the statements provided during the pendency of this claim, 
since the statements recount recollections of events which 
occurred 40 and 50 years ago.  This aspect of the 1963 
evidence is unfavorable to the veteran's claim.

Private clinical records dated from November 1997 through 
June 2002 and in October 2000 reflect that the veteran 
underwent renal and bladder ultrasound and required 
continuing treatment for various genitourinary symptoms and 
required medications for control of those symptoms.  These 
clinical records are neither favorable nor unfavorable to the 
veteran's claim as these records are devoid of evidence of 
the onset or etiology of the treated genitourinary symptoms 
and disorders.

VA clinical records dated in June 1987 discuss findings 
consistent with a possible kidney stone.  The report of a 
1991 urogram and nephrotomograms support the possibility of 
partially intermittently obstructing calcification of the 
ureteropelvic junction on the right side.  These clinical 
records are neither favorable nor unfavorable to the 
veteran's claim as these records are devoid of evidence of 
the onset or etiology of the treated genitourinary symptoms 
and disorders.

The examiner who conducted May 2002 VA examination stated in 
his report that he reviewed the records of the veteran's 
complicated urologic history.  The examiner noted that, in 
1963, the veteran was found to have obstructing prostate 
tissue which was felt to be a congenital obstruction that had 
resulted in a large bladder capacity as well as some 
deterioration of the upper urinary tract.  The examiner noted 
that the veteran underwent both resection of prostate tissue 
as well as reconstruction of the bladder neck.  The veteran 
subsequently was found to have a large-capacity neurogenic 
bladder, and required intermittent catheterization every four 
hours to empty his bladder.  The most recent cystoscopy, in 
September 2001, showed no evidence of obstructing tissue.  

The examiner stated that review of the service medical 
records revealed no evidence that a genitourinary complaint 
arose at that time, since the veteran reported a life-long 
history of the same complaints.  The examiner discussed the 
veteran's belief that his service in the military and the 
conditions of combat, including lying on the cold ground in 
trenches, could have contributed to his problems.  The 
examiner stated that there was no way to confirm that 
contention.  However, the examiner noted, the evidence 
strongly suggested that the veteran had congenital urinary 
tract problems that predated his service in the military.  
The examiner opined that the problem likely had a chronic and 
progressive course through the time the veteran served in the 
military until his treatment in 1963.  It was likely that the 
veteran's condition was progressing during his time in the 
military, but, the examiner concluded, it would be impossible 
to say that his deterioration was occurring at a rate faster 
than at any other point in his life prior to 1963.  

This opinion rendered by the examiner who conducted the May 
2002 VA examination is unfavorable to the veteran's claim, 
since the examiner's opinion is that it was unlikely that the 
veteran's military service aggravated or accelerated the 
congenital urinary problem.  This opinion is persuasive 
evidence against the claim, as the examiner discussed review 
of the service medical records, the post-service records, the 
veteran's reported history, and the veteran's current urinary 
disorders, and explained the rationale for his unfavorable 
opinion.

By a statement submitted in June 2004, the veteran's 
representative argued that, since the examiner made no 
specific finding that the increase in disability during the 
veteran's service was due to the natural progress of the 
disease, the veteran was entitled to a finding that his 
service had aggravated his congenital disorder beyond the 
natural progress of the disease, and that finding warranted a 
grant of service connection.  The Board disagrees.  The 
regulation clearly states that aggravation requires a finding 
that there is an increase in disability during service, 
unless there is clear and unmistakable (obvious and manifest) 
evidence that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a), (b).  In this case, 
the examiner has stated that the evidence in service, during 
which the veteran sought treatment on one occasion but the 
providers could not find any physical findings, showed no 
increase in disability.  The examiner has also stated that, 
given the post-service evidence that the veteran required 
surgery in 1963, his condition deteriorated over time during 
his entire life, but that progression was chronic (natural 
progress) and was not accelerated in service. 

The examiner's specific statement was that the problem had a 
chronic and progressive course through the time the veteran 
served in the military until his treatment in 1963, but that 
it was impossible to say that his deterioration was occurring 
at a rate faster than at any other time during his life.  The 
examiner's opinion clearly states that there is no medical 
support for a finding that the disorder progressed any faster 
during the veteran's service than at any other time in his 
life.  Although the examiner did not use the specific 
terminology, "natural progress," the statement that there 
was no medical evidence that the rate of deterioration 
changed during the veteran's service is equivalent to a 
statement that, assuming that there was progression of the 
congenital disorder during the veteran's service, even though 
there was no change in the symptoms or manifestations of that 
disorder, that was not in excess of the natural progress of 
the disease.  A finding that the congenital disorder 
progressed no faster during service than at any other time in 
the veteran's life does not support a finding of aggravation 
or a grant of service connection.

In a private medical statement dated in October 2002, Dr. 
Levine stated that the veteran had a congenital bladder 
outflow problem since birth.  He stated that he could not 
definitely provide an opinion that serving in the military 
and Korea worsened the problem, but it certainly could not 
have improved it.  This statement is unfavorable to the 
veteran's claim, because VA regulations provide that 
aggravation occurs in service when the pathology underlying a 
disorder, as contrasted with symptomatic manifestations of a 
disorder, is permanently increased during service.  Dr. 
Levine's statement does not provide a definite opinion that 
the veteran's military service worsened either the symptoms 
or the pathology of the veteran's underlying congenital 
bladder outflow problem.  Since Dr. Levine did not provide an 
opinion that any criterion for a finding of aggravation was 
met, this medical statement is not favorable to the claim, 
but it is not persuasive evidence against the claim.  

In a private medical statement dated in February 2003, Robert 
A. Gaertner, M.D., stated that he could not say with 
certainty that the veteran's bladder symptoms were related to 
the time he spent in service in Korea, but he could not say 
with certainty that it was not related.  This statement is 
neither favorable nor unfavorable to the veteran's claim.  
Service connection may not be based on a resort to 
speculation or a remote possibility.  See 38 C.F.R. § 3.102; 
Morris v. West, 13 Vet. App. 94 (1999) (statement that 
veteran was "possibly" suffering from schizophrenia deemed 
speculative); Blum v. West, 12 Vet. App. 185, 1 86-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  
This statement is not favorable to the veteran's claim, but 
it is not persuasive evidence against the claim.

By a statement dated in January 2003, Stephen W. Siegal, 
M.D., stated that he believed that it was "possible" that a 
person with an underlying voiding dysfunction could have an 
exacerbation of their symptoms secondary to physical or 
emotional stress.  Dr. Siegel stated that it was impossible 
for him to state whether or not the veteran's current 
symptoms were exacerbated by his experience in service.  This 
statement is essentially unfavorable to the veteran's claim 
since by definition, aggravation requires more than temporary 
exacerbation of symptoms.  Aggravation of symptomatology 
alone does not warrant service connection on the basis of 
aggravation.  38 C.F.R. §§ 3.303, 3.306.  Since Dr. Siegal 
stated that he could not link the veteran's current 
disability to his military service, this medical statement is 
unfavorable to the veteran's claim. 

On VA examination conducted in August 2004, the examiner 
discussed the clinical history shown by the medical evidence 
of record, with VY-plasty of the bladder neck and TURP for 
treatment of obstruction of the bladder, which had resulted 
in distention of the bladder.  The veteran now has a 
neurogenic bladder and requires manual drainage of the 
bladder through catheterization four to five times daily.  
The examiner concluded that the review of the presented 
medical documentation did not establish that the veteran's 
military service aggravated his obstructive urinary problem.  
The examiner indicated that it was, however, reasonable to 
believe that the veteran's military service and his age 
progression could not improve the urogenital problem.  This 
opinion is unfavorable to the veteran, as the examiner's 
conclusion that the veteran's congenital genitourinary 
problem was not aggravated during service is adverse to the 
veteran's claim.  

By a statement dated in October 2004, Dr. Siegal clarified 
his January 2003 statement by indicating that:

It is my understanding that [the veteran 
] had an underlying history of voiding 
dysfunction and that his experiences in 
the service during the Korean war 
exacerbated his complaints.  It is likely 
that his urinary problems were aggravated 
by the events in service, including the 
actual physiological stress of being in 
the service, combined with physical 
traumas, including multiple parachute 
drops and a period of time of lying on 
wet and frozen ground.  

Dr. Siegel's statement indicates that the veteran's 
"complaints" and his "urinary problems" were exacerbated 
by the events in service, but this statement does not clearly 
indicate that the underlying pathology, as opposed to the 
symptoms, was accelerated in service.  The statement does not 
indicate that the exacerbation of complaints was permanent, 
or that the "aggravation" in service resulted in a 
permanent change.  As noted above, a temporary increase in 
symptoms, without worsening of underlying pathology, does not 
meet the criteria for a definition of aggravation for VA 
benefits purposes.  Dr. Siegel's statement appears to based 
on his "understanding," apparently from the veteran's 
report, of the veteran's symptoms in service and following 
service.  A medical opinion based on an inaccurate factual 
premise is not probative, and, it appears that Dr. Siegal did 
not review the accuracy of the factual premise provided by 
the veteran.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In determining the weight to be accorded medical evidence, 
the Board finds that, to the extent that this opinion is 
favorable to the veteran, the persuasiveness and weight of 
the evidence is diminished by the noted factors.  

By a statement dated in September 2004, Dr. Levine noted that 
the veteran had a congenital bladder outflow problem since 
birth.  Dr. Levine opined that the veteran's urinary problems 
were as likely as not to have been aggravated by his service 
in Korea.  This medical statement is favorable to the 
veteran's claim, although it is less persuasive than the 
unfavorable opinions rendered by VA examiners in May 2002 and 
August 2004 because it includes no explanation of the facts 
or rationale supporting the opinion.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).

By a statement dated in September 2004, Howard Laney, M.D., 
stated that he treated the veteran "numerous times" for 
urinary problems from 1954 to 1964.  Dr. Laney opined that 
the veteran's urinary problems were aggravated by adverse 
physical conditions while serving in Korea.  This statement 
is favorable to the veteran, although the persuasiveness of 
the opinion is somewhat diminished by the fact that Dr. Laney 
was unable to provide any details as to the types of problems 
treated or types of treatment rendered, and included no 
explanation of the facts or rationale supporting the opinion.  
Id.

The adjudication in this case requires application of a 
series of rather complex and difficult statutory and 
regulatory provisions, as interpreted in case law and legal 
opinions.  The first set of statutes, regulations, and other 
legal precedent to which the evidence of record must be 
applied are those setting out the "presumption of 
soundness."  As noted above, an individual is presumed to be 
sound at the time of induction in the military unless a 
disease is noted.  The veteran's genitourinary disorder was 
not noted on his service induction examination.  However, the 
medical evidence in service and following service provides a 
diagnosis of a pre-existing, congenital problem.  The veteran 
himself does not contend that he did not have a genitourinary 
problem prior to service.  

Nevertheless, because the Court, in Cotant v. Principi, 17 
Vet. App. 116 (2003), held that VA must rebut the presumption 
of sound condition under 38 U.S.C. § 1111 with clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service, the RO requested that the examiner who 
conducted the August 2004 VA examination provide an opinion 
as to whether there was clear and unmistakable evidence that 
the disorder existed prior to service, and whether there was 
clear and unmistakable evidence that the disease was not 
aggravated by service.  The examiner concluded that the 
evidence established, clearly, that the veteran had a 
congenital genitourinary problem, and that the disorder was 
not aggravated in service, although it was logical to assume 
that service "did not improve the problem."

The Board finds, therefore, that the evidence establishes 
that the presumption of soundness has been rebutted within 
the meaning of the statute, 38 U.S.C.A. § 1111, and the legal 
interpretations of that statute, including Cotant and 
VAOPGCPREC 3-2003.  This finding is, of course, in accordance 
with what the veteran himself has stated, since, as noted, he 
has never contended that the disorder was other than 
congenital, i.e., existing from birth.  

The Board must next determine whether the veteran's 
preexisting disability or disease underwent an increase in 
disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  The medical evidence as a whole establishes 
that the veteran sought treatment for urinary problems once 
in service, but there were no physical findings or a 
diagnosis at that time.  After service, the evidence shows 
only that the veteran was treated by Dr. Laney on an unknown 
number of occasions, for unknown diagnoses, and the types of 
treatment rendered by Dr. Laney in the years proximate to 
service are unknown.  Diagnosis of the congenital disorder 
was made in 1963 after an increase in symptoms during the 
year preceding that diagnosis.  

The VA examiners who conducted 2002 and 2004 VA examinations 
opined that this evidence establishes that the veteran's 
congenital genitourinary disorder was not permanently 
aggravated in service.  Those opinions are consistent with 
the statements rendered by Dr. Levine in October 2002, by Dr. 
Gaertner in February 2003, and Dr. Siegel's January 2003 
statement.  

Dr. Levine's September 2004 statement and Dr. Laney's 
September 2004 statement are against this finding, but the 
Board finds that the statements which provide definite 
opinions that the veteran's congenital genitourinary disorder 
was aggravated in service are less persuasive and of less 
probative value than the opinions which state that the 
disorder was not aggravated in service.  

Under the statute, if the pre-existing disorder did not 
undergo an increase in disability, or stated another way, an 
increase in severity other than a temporary increase in 
symptoms, then the presumption of aggravation created by 
38 C.F.R. § 3.306 is not applicable.  Falzone, supra.  In 
other words, the provision of 38 U.S.C. § 1153 which states 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service does not apply in this 
case, because the veteran's symptoms in service were no 
different than his symptoms prior to service, and there is no 
post-service medical evidence of increased disability until 
the year prior to 1963.  

The law and the regulations provide that aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  In this case, even the opinions of record which 
are favorable to the veteran's claim, such as Dr. Levine's 
September 2004 opinion and Dr. Laney's September 2004 
opinion, have not identified any clinical evidence supporting 
the opinion that there was evidence in service or subsequent 
to service showing that the disability underwent an increase 
in severity during service.  The Board notes that aggravation 
of a disease, for purposes of VA benefits, has a very 
specific meaning, and aggravation is not present when there 
is a temporary increase in symptoms, as opposed to an 
increase in the severity of underlying pathology.  Jensen, 
supra; Hunt, supra.  Without more specific identification 
from Dr. Levine and Dr. Laney as to the basis of their 
conclusions that the veteran's congenital disorder was 
"aggravated" in service, it is not possible for the Board 
to determine whether the definition of "aggravation" Dr. 
Levine and Dr. Laney had in mind in writing their opinions 
accords with the definition of that term for VA purposes.  
Thus, the preponderance of the evidence is unfavorable to a 
determination that the congenital disorder was aggravated in 
service.  

Because the preponderance of the evidence is unfavorable, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim must, at this time, be 
denied.  
The Board acknowledges the October 2004 statement of the 
veteran's representative, who argues that, as a recipient of 
the Purple Heart, the veteran deserves the best possible 
support from VA toward a decision in his favor.  The Board 
agrees with the representative's statement that the veteran's 
combat service entitles him to every consideration possible.  
The Board notes that it has reviewed, in detail, each and 
every statement of medical treatment or medical opinion 
presented during the pendency of this claim.  

Unfortunately, the hurdle of establishing that a pre-
existing, congenital disease was permanently aggravated in 
service so as to warrant service connection is a difficult 
standard of evidence to meet.  The Board is not authorized to 
grant service connection unless the veteran meets that 
evidentiary burden.  While the preponderance of the evidence 
before the Board at this time is unfavorable to a finding 
that the veteran meets that burden, the Board notes that he 
may request that his claim be reopened if he is able to 
locate additional relevant medical evidence or obtain more 
favorable medical opinion or additional favorable medical 
opinions. 


ORDER

The appeal for service connection of a congenital 
genitourinary obstruction is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


